Citation Nr: 0904777	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
rotator cuff tendonitis, right shoulder with traumatic 
arthritis and rotator cuff repair (right shoulder disorder).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In support of his claim, the Veteran provided testimony at a 
video conference hearing in January 2009 before the 
undersigned acting Veterans Law Judge (VLJ).

The Board is remanding his claim for a rating higher than 30 
percent for a right shoulder disorder to the RO via Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The Veteran testified at his January 2009 video conference 
hearing that this right shoulder disability had increased in 
severity and that it warrants a higher rating.  Indeed, the 
record shows he has a long history of right shoulder pain, 
limitation of motion, rotator cuff tendonitis and traumatic 
arthritis.

The record also indicates that, notwithstanding the August 
2008 VA examination concerning the severity of the Veteran's 
service-connected right shoulder disorder, a more recent 
evaluation is needed to appropriately evaluate it with 
consideration of his complaints of limitation of motion, 
repetitive motion testing and flare-ups as well as any 
concomitant muscle atrophy.    

VA currently rates the Veteran's service-connected right 
shoulder disorder under 38 C.F.R. § 4.71a, DC 5201 for 
limitation of motion of the right (dominant) arm.

The Court has held that when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

Accordingly, the claim for a rating higher than 30 percent 
for a right shoulder disorder is REMANDED for the following 
action:

1.  After associating with the claims 
folder any pertinent outstanding records, 
afford the Veteran an appropriate VA 
examination to determine the nature, 
extent and severity of his right shoulder 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests, including 
range of motion studies, should be 
performed.  The examiner should express 
the findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected joint.  The 
examiner must also comment on the impact 
of the Veteran's right shoulder disability 
on his ability to work.  The examiner 
should set forth a complete rationale for 
all conclusions in a legible report.

2.  Then readjudicate the claim for a 
rating higher than 30 percent for a right 
shoulder disorder in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, 
prepare another SSOC and send it to her 
and her representative.  Give them time to 
respond before returning the file to the 
Board for further appellate consideration 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

